t c summary opinion united_states tax_court roy robert botts petitioner v commissioner of internal revenue respondent docket no 4543-00s filed date roy robert botts pro_se james gray for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and a penalty under sec_6662 of dollar_figure after concessions by petitioner and respondent the sole issue we must decide is whether petitioner is liable for the percent additional tax under sec_72 due to an early distribution to him from his sec_401 retirement_plan petitioner resided in durham north carolina at the time he filed his petition petitioner was born on date petitioner timely filed his form 1040ez income_tax return for single and joint filers with no dependents respondent determined that petitioner failed to report dollar_figure from a pension_plan and that he was liable for the 10-percent additional tax of dollar_figure during union bank of california union bank made a distribution of dollar_figure from petitioner’s mitsubishi electric america inc mitsubishi k account the distribution included dollar_figure of employee contributions petitioner conceded that the total taxable_distribution during from hi sec_401 k account was dollar_figure dollar_figure minus dollar_figure union bank withheld dollar_figure from the dollar_figure k distribution to petitioner union bank withheld federal_income_tax of dollar_figure and state_income_tax of dollar_figure this left a balance of dollar_figure dollar_figure minus dollar_figure and dollar_figure union bank identified the dollar_figure as a loan payoff petitioner - - disputes this representation and contends that the amount was withheld to satisfy the early withdrawal penalty this contention if valid would mean dollar_figure dollar_figure less dollar_figure would remain unexplained this point was not addressed at trial on or about date union bank issued petitioner a check in the amount of dollar_figure the amount of the check reflected the k distribution of dollar_figure less the dollar_figure total withholdings made by union bank about date petitioner negotiated the check at a branch of first union national bank respondent’s position is that the dollar_figure additional withholding from petitioner’s early k distribution was not in satisfaction of the sec_72 10-percent additional tax respondent states that the evidence proves that the dollar_figure withholding made by union bank was a payoff in satisfaction of a loan and that petitioner is liable for the sec_72 percent additional tax barly distributions from a qualified_retirement_plan are subject_to a 10-percent additional tax with exceptions not applicable in this case sec_72 petitioner does not contest that the sec_72 10-percent additional tax applies to the distribution of dollar_figure made by union bank to him from hi sec_401 account q4e- petitioner testified that when he received the distribution from hi sec_401 account he believed all of the taxes and penalties had been withdrawn from it as the company stated they would do when they distributed the monies petitioner claims he was unaware of any outstanding loan balance petitioner’s boldfaced testimony was that he had not taken a loan out he further testified that his only withdrawal from the 401_k_plan was to settle a divorce agreement petitioner’s divorce agreement contained no indication of any required withdrawal from petitioner’ sec_401 account although petitioner provided a retirement_plan statement from mitsubishi for the last quarter of he failed to provide any such statement for any period ending after petitioner claimed that he lost these records a statement provided by union bank reflecting the total withholdings from petitioner’s mitsubishi k account distribution showed that the dollar_figure withholding represented a loan payoff according to union bank the loan had been made to petitioner in a letter dated date from wanda green a_trust officer at union bank stated that petitioner received an dollar_figure loan check dated date from his mitsubishi k account a union bank miscellaneous cash and disbursements mea mitsubishi electric america k loan account from to report reflected a november - - loan disbursement of dollar_figure to petitioner a union bank mitsubishi electric america inc retirement_plan new loan report - showed that petitioner was to repay the dollar_figure loan by making biweekly payments of dollar_figure union bank also furnished a copy of an dollar_figure loan check payable to petitioner for petitioner reported dollar_figure as income on his federal tax_return yet he claims he did not remember an dollar_figure loan in this defies reason the record clearly reflects that in petitioner received an dollar_figure loan from his mitsubishi k account it is also evident that the dollar_figure withholding made by union bank from petitioner’s k distribution is in satisfaction of his outstanding loan balance at the time of the distribution accordingly petitioner is liable for the 10-percent additional tax on hi sec_401 distribution reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
